Citation Nr: 0214165	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-03 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis as a 
result of exposure to radiation.

2.  Entitlement to service connection for peripheral vascular 
disease as a result of exposure to radiation.

3.  Entitlement to service connection for thyroid disability 
as a result of exposure to radiation.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1962 to 
June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


REMAND

The veteran contends that the thyroid disorder that resulted 
in a January 1989 partial thyroidectomy was caused by 
exposure to ionizing radiation.  He also maintains that such 
exposure was the cause of his hepatitis and peripheral 
vascular disease.  Specifically, the veteran maintains that 
he was stationed at Strategic Air Command in Omaha, Nebraska 
and was assigned to work with nuclear weapons at the missile 
site there.  He contends that he was responsible for guarding 
warheads and worked around hazardous waste and radioactive 
materials.

The Board notes that non-malignant thyroid nodular disease is 
a radiogenic disease pursuant to 38 C.F.R. § 3.311.  Based on 
the medical evidence of record, it is unclear whether the 
veteran's thyroid disorder is non-malignant thyroid nodular 
disease.  Further records are required before a determination 
can be made with regard to whether additional development is 
necessary pursuant to 
§ 3.311.

The Board also observes that although the RO sought 
information pertaining to the veteran's alleged exposure to 
radiation during service, letters sent to an address at 
Brooks Air Force Base were returned as undeliverable.  There 
is no other evidence indicating that further attempts were 
made to obtain this evidence.

The Board additionally notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The record does not show that the RO has 
adequately informed the veteran of the evidence that he 
should submit or identify.

Therefore, although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is REMANDED to 
the RO for the following action:

1.  The RO should advise the veteran that 
he should submit or cite medical or 
scientific evidence that hepatitis, 
peripheral vascular disease and his 
diagnosed thyroid disorder are diseases 
that can be induced by exposure to 
ionizing radiation.  He should also be 
informed that if he is able to do so, he 
should submit medical evidence, such as a 
statement from a physician, of a nexus 
between his claimed disabilities and his 
exposure to ionizing radiation in 
service.

2.  The RO should prepare a summary of 
the alleged circumstances of the 
veteran's service radiation exposure and 
forward it to the U.S. Air Force at the 
following address and request all 
available records documenting any 
exposure of the veteran to ionizing 
radiation in service.  The RO should also 
request that a radiation dose estimate be 
prepared if an accurate record of the 
veteran's radiation dose in service is 
not available.  

	Air Force Medical Operations Agency
	AFMOA/SGOR
	Radiation Protection Division
	110 Luke Ave, Room 4005
	Bolling AFB, Washington DC  20332-
7050

3.  The RO should obtain all records 
pertaining to the veteran's January 1989 
thyroid surgery from the Hospital of St. 
Raphael, New Haven, Connecticut.  
Specifically, the RO should obtain the 
full surgical report and pathology 
reports.  

4.  If the records obtained are do not 
indicate whether the veteran had non-
malignant thyroid nodular disease in 
January 1989, the RO should obtain an 
opinion by a VA physician regarding the 
nature of the veteran's thyroid disorder.  
The physician should be requested to 
review the claims folder and render an 
opinion as to whether the thyroid 
disorder for which the veteran received 
treatment in January 1989 is non-
malignant thyroid nodular disease.

5.  The RO should then determine whether 
the veteran was exposed to radiation 
during service, and if so, should 
undertake any further development 
required under 38 C.F.R. § 3.311, to 
include review by the Director of 
Compensation and Pension Service.

6.  Thereafter, the RO should review the 
claims folder and ensure that all 
required development actions have been 
conducted and completed in full.  The RO 
should then undertake any other indicated 
development deemed necessary.

7.  Upon completion of the above, the RO 
should readjudicate the veteran's claims.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate outcome 
warranted in this case.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory 








Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




